Affirmed and Memorandum Majority and Dissenting Opinions filed April 20,
2021.




                                       In The

                     Fourteenth Court of Appeals

                                NO. 14-20-00729-CV

                           IN THE MATTER OF J.A.A., JR.


                 On Appeal from the County Court at Law No. 4
                            Fort Bend County, Texas
                     Trial Court Cause No. 20-CJV-023528

                MEMORANDUM DISSENTING OPINION
      Appellant’s sole issue is as follows: “Whether a juvenile court that waives its
original jurisdiction and transfers a child to District Court for criminal proceedings,
pursuant to Texas Family Code § 54.02, abuses its discretion when it misapplies the
transfer statute by incorrectly analyzing a mandatory transfer factor.” Family Code
section 54.02(f) states:

      In making the determination required by Subsection (a) of this section,
      the court shall consider, among other matters:
             (1) whether the alleged offense was against person or property,
             with greater weight in favor of transfer given to offenses against
             the person;
             (2) the sophistication and maturity of the child;
             (3) the record and previous history of the child; and
             (4) the prospects of adequate protection of the public and the
             likelihood of the rehabilitation of the child by use of procedures,
             services, and facilities currently available to the juvenile court.

Tex. Fam. Code Ann. § 54.02(f) (emphasis added). The trial court made the
following finding of fact to support the 54.02(f)(4) factor:

      Upon inquiry about services available to the Juvenile Court, including
      commitment to the Texas Juvenile Justice Department (TJJD), Dr.
      Martin reports that the services and treatment needs of [appellant]
      exceed the amount of time that he has available within ·the juvenile
      system, and acknowledges that under the current referrals a
      determinate sentence petition is not a legal option for the offenses of
      Robbery.
Immediately after making that finding, the trial court proceeded as follows:

      Based on the above conclusions of [] Dr. Tonya Martin, as well as the
      totality of the evidence presented in all of the clerk’s records, testimony
      adduced, and exhibits received at the hearing, this Court ORDERS and
      CERTIFIES that its exclusive jurisdiction sitting as a Juvenile Court,
      be WAIVED and that the [appellant] be discretionarily transferred to
      the appropriate District Court of Fort Bend County, Texas, for proper
      criminal proceedings pursuant to Texas Family Code section 54.02(a)
      and (f).
      This court acknowledges that the trial court was “inaccurate” in analyzing
section 54.02(f)(4) and making an affirmatively incorrect finding of fact, but
nonetheless concludes that incorrect legal analysis was immaterial: “Because we
also presume that the juvenile court was aware of the law, we further conclude that
the finding’s inaccurate attribution to Dr. Martin is immaterial, and that appellant




                                          2
has not shown that the juvenile court failed to consider all procedures, services, and
facilities that were available to it.” (emphasis added).1

       The Code Construction Act states: “ʻShall’ imposes a duty.” Tex. Gov’t Code
Ann. § 311.016(2). The court of criminal appeals instructs us to give effect to the
statute’s plain meaning unless it leads to an absurd result. Boykin v. State, 818
S.W.2d 782, 785 (Tex. Crim. App. 1991). If the statute means what it says and the
trial court clearly did not understand the law, then the trial court did not follow
guiding rules and principles by making an incorrect finding of fact, which it has no
discretion to do. So how does this court explain its holding that the trial court’s
incorrect finding under Family Code section 54.02(f)(4) was “immaterial”? The lack
of analysis troubles me, given that the case is ultimately decided on (1) a post-hoc
argument that was not raised to the trial court and (2) the “presumption” that the trial
court “was aware of the law,” which apparently stands for the idea that even though


       1
        I note the unobjected-to testimony of Dr. Martin that a reason not to place a juvenile with
Texas Juvenile Justice Department is that it is a bad place:
       Q. And the state of TJJD, as it exists at this time, is that only the most serious youth
       are committed there?
       A. Yes.
       Q. And many of the youth, then, would be youth that have similar backgrounds,
       quite frankly, to [appellant]?
       A. Correct. Yes.
       Q. They committed very violent offenses?
       A. Yes.
       Q. And have violent -- their – their psychological profiles might look a lot, like,
       [appellant’s]?
       A. Yes, they could be similar.
       Q. For someone, like, [appellant], who has -- has this stronger tendency to be a
       follower, how concerning could that be to put him in that environment with more
       folks that are just like him?
       A. Well, there is a concern that he would model after those other -- those other
       individuals’ behavior, in terms of the negative behavior.
The court mentions this testimony in its opinion, seemingly with no sense that it could legitimately
be seen as a damning commentary of the Texas criminal justice system.

                                                  3
the trial court incorrectly evaluated the record before it, we should assume the trial
court correctly considered arguments that were not made.

      I do not understand how this court gets there. I do not know how the trial court
would have exercised its discretion were it to have correctly stated the law. I would
leave it to the trial court to determine how it should exercise its discretion.

      I respectfully dissent.




                                         /s/       Charles A. Spain
                                                   Justice



Panel consists of Chief Justice Christopher and Justices Spain and Wilson
(Christopher, C.J., majority).




                                               4